                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KELLY M. BASSETT, individually and as heir
of James M. Bassett, on behald of herself and
all other similarly situated;                                        8:16CV449

                     Plaintiff,                             THIRD AMENDED FINAL
                                                             PROGRESSION ORDER
       vs.

CREDIT BUREAU SERVICES, INC., and C.
J. TIGHE,

                     Defendants.

       This matter is before the Court on the parties’ Joint Stipulation to Extend Case
Progression Deadlines. (Filing No. 128.) The motion is granted. Accordingly,

        The provisions of the Court’s previous Final Progression Orders shall remain in effect
and in addition to those provisions, the following shall apply:

       1)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on September 9, 2020 at 10:00 a.m., and will be conducted by
              internet/telephonic conferencing. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (If counsel wishes to appear
              in person, counsel must contact chambers requesting permission to do so. Before
              contacting chambers to request such relief, counsel shall confer regarding the
              issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
              be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on
              September 4, 2020. The trial date will be set at the telephonic status conference
              or at the pretrial conference.

       2)     Notice Deadlines: The deadline to send class notice is December 2, 2019. The
              deadline for class members to opt out or intervene is January 31, 2020.

       3)     A telephonic conference to discuss the status of case progression and trial setting
              will be held with the undersigned magistrate judge on May 28, 2020 at 10:00
              a.m. by telephone. Counsel shall use the conferencing instructions assigned to this
              case to participate in the conference.

       4)     The deadline for completing written discovery under Rules 33, 34, and 36
              of the Federal Rules of Civil Procedure is March 16, 2020. Motions to
              compel discovery under Rules 33, 34, and 36 must be filed by March 30,
              2020.

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate judge
              to set a conference for discussing the parties’ dispute.
           5)         The deadlines for identifying expert witnesses expected to testify at the trial, (both
                      retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                      Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                    March 16, 2020
                                  For the defendant(s):                                    April 16, 2020

           6)         The deadlines for complete expert disclosures1 for all experts expected to testify
                      at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                      experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  For the plaintiff(s):                                    March 16, 2020
                                  For the defendant(s):                                    April 16, 2020
                                  Plaintiff(s)’ rebuttal:                                  April 30, 2020

           7)         The deposition deadline is June 2, 2020.

                            a. Depositions will be limited by Rule 30(d)(1).

           8)         The deadline for filing motions to dismiss and motions for summary judgment is
                      June 2, 2020.

           9)         The deadline for filing motions to exclude testimony on Daubert and related
                      grounds is June 16, 2020.

           10)        Motions in limine shall be filed thirty (30) days before the pretrial conference. It
                      is not the normal practice to hold hearings on motions in limine or to rule on them
                      prior to the first day of trial. Counsel should plan accordingly.

           11)        The parties shall comply with all other stipulations and agreements recited in their
                      Rule 26(f) planning report that are not inconsistent with this order.

           12)        All requests for changes of deadlines or settings established herein shall be
                      directed to the undersigned magistrate judge, including all requests for changes of
                      trial dates. Such requests will not be considered absent a showing of due diligence
                      in the timely progression of this case and the recent development of
                      circumstances, unanticipated prior to the filing of the motion, which require that
                      additional time be allowed.
           Dated this 6th day of February, 2020.
                                                                                BY THE COURT:
                                                                                s/ Susan M. Bazis
                                                                                United States Magistrate Judge


           1
             While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their
opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As
to each such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
